       Case: 3:21-cv-01044-JRK Doc #: 1-1 Filed: 05/19/21 1 of 3. PageID #: 4

                         NORWALK MUNICIPAL COURT                   Exhibit A
                            45 N. Linwood Ave
                           Norwalk, Ohio 44857
                               (419) 663-6750

Plaintiff(s)                                                        Case: CVI 2100521
Ybarra, Fernando
                  vs
Defendant                                                              SUMMONS
I.C. System Inc                                                     SMALL CLAIMS
444 Hwy 96 E                                                       Eric R. Weisenburger
St Paul Mn 55127                                                   Judge
         Defendant(s)
                            * * * * * * * * * * *
  To I.e. SYSTEM INC
 Please take notice that a Claim is hereby filed against the above
 Defendant(s) and request that he {they) be summoned to appear in
 Court to answer said Complaint.
 Wherefore Plaintiff{s} prays judgment against Defendant in the
 sum of $ 6000.00, plus interest from 04-16-2021 at the rate of
 6.00 % and Costs.
 The Court will hold trial on this claim in the Small Claims Division
 of the above named Court on 05-20-2021 at 09:30 AM to be held at:
    45 N LINWOOD AVE, NORWALK, OH 44857
 If you do not appear at the hearing/trial, judgment may be entered
 against you by default, and your earnings may be subject to garnish-
 ment or your property may be attached to satisfy said judgment. If
 your defense is supported by witnesses, account books, receipts, or
 other documents, you must produce them at that time.· Subpoenas
 for witnesses, if requested by a party, will be issued by the Clerk.
 If you admit the claim but desire time to pay, you may make such
 request at the hearing/trial.

                                                    Julie R. Good
                                                    Clerk of Court

 Date: Apr 16, 2021                                          l~(S
    Case: 3:21-cv-01044-JRK Doc #: 1-1 Filed: 05/19/21 2 of 3. PageID #: 5




                                                    SMALL CLAIM COMPLAINT-:-· 11                   L-r~


 fern C,..,f\Jo Vbo<CIL                                                            '.   ·<   ~i~~l1~·,Muhib~1~~1 court
    Poe,~ :3~1--                                                                        ,
                                                                              ZOZl l.!-'~~a
                                                                                               _     l~f"l.4_5on-:;<!;o., Ohio ..-
                                                                                                   'Cr(;S,~dt_OO":)~
                                                                                                                                           .
  ,rJ fl 4,.,-.. , Dtt '4. 4 g '-l- b                                                        case No. - -
                         •
 Phone    No.,5(;,'t'-'/of-/,J-11                    Plaintiff_.
    _                        /'            Vs.
 J- .     C.                 -'='C.,J -l-e.. Yl"'-I I.,, c...
  '-i'-'Lf Hwy 91, -e
   G-t. t'4w'.~, MN S".!"12.. -=1--
 Phone No._ _ _ __                                   DefendanL

TO THE CLERK:
        Please take notice that a claim is hereby filed against the above defendant(s) and request
that he (they) be summoned to appear in Court to answer same.

                               STATEMENT OF CLAIM
0       ACCOUNT-EXHIBIT A ATTACHED AND MADE A PART HEREOF
0       WAGES
!&'OTHER




    Wherefo~laintiff prays judgment against defendant in the sum of $                                &, ODD          , plus interest
from the ~day of                          19ira           ,201-\, at the rate of _/a_% and costs.
STATE OF OHIO                              )
                                                                    AFFIDAVIT OF COMPLAINANT'S CLAIM
 ' ..... ·-•,:v                       2""...... ,,.. ' being first duly sworn, on oath states that1 h:t,. :ee~ces~
··   · · --.,_ in th above entitled cause, that the said cause is for the payment of mo ey that
the nature of plaintiffs demand is as stated, and that there is due to plaintiff from the defeppant
                                                                                           o(ui'e
the amount stated above; defendant(s) (is are) not now in the milita
United St_.·     .
                                                                          :-naval ser:v;ft1c
                                                                                                          J
          :)\.•·········:-'~
               y'/\L Co,.
                                                                                              rt-
          ••     •   '
                         1

                             · • ••   >        ubscribed and sworn to before me this )~av of                   /t{!::'-:::J ,20      )-i
                                                                                                          1'
                                                                                                          ;vd)r
                                                                                                                       ,-Public

                                  ial, judgment may be entered against you by default, and your earnings may be subjected
to gam~J;Jilr'"property may be attached to satisfy the judgment. If your defense is supported by witnesses,
account books, receipts, or other documents, you must procure them at the trial. Subpoenas for witnesses, if requested
by a party, will be issued by the clerk.
   If you admit the claim but desire time to pay, you may make such a request at the trial. IF YOU BELIEVE YOU HAVE
A CLAIM AGAINST THE PLAINTIFF, YOU MUST FILE A COUNTERCLAIM WITH THE COURT AND MUST SERVE
THE PLAINTIFF AND ALL OTHER PARTIES WITH A COPY OF THE COUNTERCLAIM AT LEAST SEVEN DAYS
PRIOR TO THE DATE OF THE TRIAL OF THE PLAINTIFF'S CLAIM.

                             COPIES NEEDED: Original for Court; one for EACH defendant and one for Plaintiff
                       Case: 3:21-cv-01044-JRK Doc #: 1-1 Filed: 05/19/21 3 of 3. PageID #: 6




I.C. System, Inc
444 Hwy96 E
St. Paul, MN 55127

               1.    Plaintiff prays for judgement against the above defendant in the sum of $6000.00
                     including court cost.

On 04/04/20211 received a notice that I.C. System, Inc a collection company reported to the credit
bureau they were trying to collect money owed on a residential account on behalf of Spectrum. This
action was taken without any notice sent to me regarding the account.
This action caused the credit bureaus to lower my individual credit score. I did not receive any
opportunity to defend myself before I.C. System, Inc reported me to the credit bureau.
I.C. System, Inc personnel did not cooperate with my request to find out why this action was taken.
I.C. System, Inc has caused financial delays with my current banks affecting the ability to obtain loans.
Their actions and unwillingness to cooperate to correct this problem is absolutely irresponsible.




                            I
                            j
